Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment of July 5, 2022 has been received and entered.  With the entry of the amendment, claims 8 and 16 are canceled, claims 14-15 and 17 are withdrawn, and claims 1-7, 9-13 and 18-20 are pending for examination.

Election/Restrictions
Claims 14-15 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on March 23, 2022.
Non-elected claim 16 was canceled by the amendment of July 5, 2022.

Specification
The objections to the disclosure are withdrawn due to the amendments provided July 5, 2022. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-13 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 2, “thermal coating” is unclear as to what is required for a coating to be “thermal” – (1) is it just providing the layers described in the claim language, (2) is “thermal barrier” intended, (3) is a specific amount of heat providing or resistance intended and if so, how much, or (4) something else?  For the purpose of examination, any of (1)-(3) is understood to meet the claim requirements, however, applicant should clarify what is intended, without adding new matter.
In the amendment of July 5, 2022, applicant argues that thermal coatings are known to have relatively low thermal conductivity for providing thermal protection to a part as explained in paragraph 0002.  However, the Examiner has reviewed paragraph 0002 of the specification, and this references to specific terminology of “thermal barrier coatings” not “thermal coatings” in general.  Therefore, the rejection is maintained. 
Claim 6, lines 2-3, as to the “ratio” it is unclear what is intended, because no units are given, where different units can give different amounts actually used.  For example, is mol ratio, weight ratio, volume ratio, or something else intended?   For the purpose of examination, any units that give the claimed ratios is understood to meet the requirements of the claim, but applicant should clarify what is intended, without adding new matter.  This rejection is maintained, as to the units used, as this was not addressed in the amendment of July 5, 2022.
Claim 18, line 2, “thermal coating” is unclear as to what is required for a coating to be “thermal” – (1) is it just providing the layers described in the claim language, (2) is “thermal barrier” intended, (3) is a specific amount of heat providing or resistance intended and if so, how much, or (4) something else?  For the purpose of examination, any of (1)-(3) is understood to meet the claim requirements, however, applicant should clarify what is intended, without adding new matter.
In the amendment of July 5, 2022, applicant argues that thermal coatings are known to have relatively low thermal conductivity for providing thermal protection to a part as explained in paragraph 0002.  However, the Examiner has reviewed paragraph 0002 of the specification, and this references to specific terminology of “thermal barrier coatings” not “thermal coatings” in general.  Therefore, the rejection is maintained. 
The dependent claims do not cure the defects of the claims from which they depend and are therefore also rejected.

Claim Objections
The objection to claims 1, 8 and 18 are withdrawn due to the amendments of July 5, 2022 making the suggested corrections.  

Claim Understanding
Claim 2 refers to use of “at least one rare-earth element”.  Claim 9 refers to a “rare earth material”.  For the purpose of examination, it is understood that rare earth element/material includes Y and Sc as well as lanthanide series elements, from the description of materials usable as rare earth material (note 0031 of the specification).  If applicant disagrees, he should so respond on the record.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gorman et al (US 2007/0116883, hereinafter Gorman ‘883).
Claim 1: Gorman ‘883 teaches a method of manufacturing a part with a CMAS (calcia, magnesia, alumina, silica reactive compound, so understood to equate to calcium-magnesium-aluminosilicate, note 0004, and noting the materials applied would also be CMAS-resistant as claimed) resistant thermal coating, including providing a part body having a surface, forming a thermal barrier coating (TBC) on the surface (note abstract, figures 1-2, 0017-0018), providing a precursor of a CMAS reactive material (note 0020, 0022, 0023), and depositing the CMAS reactive material on the TBC layer using the precursor (0022-0025, where alumina is formed as part of overall deposition process, and as well, alumina particles can be directly deposited from the precursor solution, note 0024, figures 1-2, where the precursor can be the dissolved material and alumina particles also present and deposit the alumina particles using the precursor in solution that also has the particles).  The depositing of CMAS reactive material can include condensing into a plurality of precipitations (of the fine alumina particles, condensed and precipitated due to the removal of solvent, for example) of a size (diameter) of less than 1 micron, meeting the size requirements of the claim (0024-0025).
Claim 2: the precursor can be a metal (aluminum) containing material, and the CMAS reactive material can be alumina (0022-0023).
Claim 5: the precursor can be dissolved in a liquid solvent (0023, 0025).
Claim 7: the TBC layer is formed with a plurality of voids within the TBC layer (figure 2, 0018, 0020 note gaps 34, for example), and CMAS reactive material is condensed into at least some of the voids (note abstract, 0024-0025).
Claim 9: the TBC layer includes a zirconia based ceramic that is doped with at least one oxide of a rare earth material (yttria or also Scandia) (note 0019). 

The rejection of claims 1, 2, 7 and 9-11 under 35 U.S.C. 102(a)(1) as being anticipated by Gorman et al (US 2008/0113095, hereinafter Gorman ‘095) is withdrawn due to the amendment of July 5, 2022 changing the scope of the claims.

The rejection of claims 1, 2 and 10-12 under 35 U.S.C. 102(a)(1) as being anticipated by Van Sluytman (US 2019/0003321) is withdrawn due to the amendment of July 5, 2022 changing the scope of the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gorman et al (US 2007/0116883, hereinafter Gorman ‘883).
Claim 6: Gorman ‘883 teaches the features of claims 1 and 5 as discussed for the 35 USC 102 rejection using Gorman ‘883 above.  Furthermore, as the precursor:solvent ratio, Gorman ‘883 describes using various solvents to dissolve precursor (0023) and describes using various ratios of precursor to solvent (0027-0029, where it is not specifically detailed whether the described ratios are precursor:solvent or solvent:precursor), where the varying ratios would indicate that it would have been obvious to optimize the concentration/ratio of precursor:solvent for the specific precursor and solvent used, and such optimization would give a value in the claimed range.  Furthermore, as discussed in MPEP 2144.05(II)(A) as to the concentration of materials, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) “.
Claim 13: Gorman ‘883 teaches the features of claim 1 as discussed for the 35 USC 102 rejection using Gorman ‘883 above.  As to providing the part body with the TBC layer in a heated environment and depositing the CMAS reactive material includes depositing the CMAS reactive material within the heated environment to condense the CMAS reactive material on the TBC layer, Gorman ‘883 describes that as part of infiltrating the voids/porosity the component (part body with TBC layer) can be heated (so heated during application) and this can be in a vacuum (so a controlled environment, with heating would be provided) (note 0025), and it is also noted that heating to evaporate  to dry the film applied is desired (0025) where there can be alumina particles to precipitate/condense from the solution from such drying as well (note 0024), so it would be at least suggested that the heating would be also such so as to provide drying and condensing of particles as a desired feature and be provided during application in a heated environment, thus giving all the features claimed.

Claims 3, 4 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gorman ‘883 as applied to claim 1, 2, 5, 7 and 9 above, and further in view of Brosnan et al (US 2016/0168684).
Claims 3, 4: As to the use of a metal nitrate hydrate (claim 3) such as aluminum nitrate nonahydrate (claim 4), Gorman ‘883 describes using an alumina precursor in general and notes using various aluminum metallo-organic compounds that can dissolve in organic solvents (0023) and converted with heat to alumina (0025) along with alumina particles.  However, Brosnan notes that another alumina precursor that can be dissolved in solvent, where the solvent can be water, and can be used to be applied and infiltrated into a substrate and heated to convert to alumina (0056) and can be used in systems exposed to CMAS (0005), and notes using with TBCs (note 0022-0021), would be aluminum nitrate nonahydrate (0056).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gorman ‘883 to also use an aluminum nitrate hydrate (aluminum nitrate nonahydrate) as the precursor as suggested by Brosnan with an expectation of being able to desirably use water as a solvent since Gorman ‘883 uses an alumina precursor that dissolves in solvent and then is heated to form alumina, and Brosnan teaches that aluminum nitrate nonahydrate is such a material that can be desirably dissolved in water and also can be used to treat thermal barrier coatings exposed to CMAS.
Claim 18: Gorman ‘883 provides a method of manufacturing a part of a gas turbine engine with a thermal coating, including providing a gas turbine engine part body (such as airfoil 12) having a surface, and forming a thermal barrier coating (TBC) layer on the surface, the TBC layer including a rare earth (such as Y or Sc) doped zirconia ceramic, where the TBC layer includes a plurality of voids (such as gaps 34), where the TBC layer would define an outer boundary (note the abstract, figures 1-2, 0017-0020), where a soluble, metal (aluminum) containing precursor of a CMAS reactive material is provided (note 0022-0024), where a flow can be created at least partially from the precursor material (note the liquid can be applied by spraying, which would give a flow, for example, 0025), and directing the flow to the TBC layer to condense a plurality of precipitations of the CMAS reactive material on the TBC layer, at least some of the precipitations condensed on the outer boundary, and at least some others of the precipitations condensed within a least some of the plurality of voids (note how the sprayed material would be applied to the TBC layer so flow directed to the TBC layer at 0025, figure 2, and how particles of alumina can be included to include infiltration of the porosity, 0024, so understood these particles condensed on surface/outer boundary of the TBC and gaps with condensation/removal of liquid giving a plurality of precipitations, note figure 2 and 0024-0025, and as well, there is to be condensation of the dissolved precursor to alumina in the voids and on the surface as well, which can be discontinuous giving a plurality of precipitations, note abstract, figure 2, 0021, 0025). The depositing of CMAS reactive material can include condensing into a plurality of precipitations (of the fine alumina particles, condensed and precipitated due to the removal of solvent, for example that deposit with the precursor) of a size (diameter) of less than 1 micron, meeting the size requirements of the claim (0024-0025).
As to the use of a water soluble metal containing precursor, as discussed for claims 3-4 above, Bronson would suggest the use of a precursor of aluminum nitrate nonohydrate to allow using water as a solvent, which would give the use of a water soluble metal containing precursor as claimed.
Claim 19: the precursor is an aluminum containing material and the CMAS reactive material is alumina (note 0022-0025 of Gorman ‘883), and also the use of aluminum nitrate nonohydrate as discussed for claim 18 above.

Claims 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gorman ‘883 in view of Brosnan as applied to claim 3, 4, 18 and 19 above, and further in view of Gorman et al (US 2008/0113095, hereinafter Gorman ‘095).
Claims 12, 20: as to providing the part body with the TBC layer in an oxygen enriched environment, and depositing the CMAS reactive material within an oxygen enriched environment (and also heated for claim 20) to condense the CMAS reactive material as an oxide on the TBC layer, as 
Gorman ‘883 describes that as part of infiltrating the voids/porosity the component (part body with TBC layer) can be heated (so heated during application) and this can be in a vacuum or pressurized infiltration (so a controlled pressure environment, with heating would be provided) (note 0025), and it is also noted that heating to evaporate  to dry the film applied is desired (0025) where there can be alumina particles to precipitate/condense from the solution from such drying as well (note 0024), so it would be at least suggested that the heating would be also such so as to provide drying and condensing of particles as a desired feature and be provided during application in a heated environment. Additionally, the precursor would be suggested to be aluminum nitrate nonohydrate as suggested by Bronson as discussed for claims 3, 4 above, where Bronson describes how the material can be provided with room air pressure after vacuum for infiltration, and heated to convert to alumina (note 0056). Additionally, Gorman ‘095 teaches a method of manufacturing a part with a CMAS (calcia, magnesia, alumina, silica reactive compound, so understood to equate to calcium-magnesium-aluminosilicate, note 0004, and noting the materials applied would also be CMAS-resistant as claimed) resistant thermal coating, including providing a part body having a surface, forming a thermal barrier coating (TBC) on the surface (note abstract, figures 1-2, 0016-0019), providing a precursor of a CMAS reactive material (note 0021-0023), and depositing the CMAS reactive material on the TBC layer using the precursor (note 0022-0024, where alumina is formed as part of overall deposition process, and as well, aluminum precursor material can be oxidized during application giving at least some CMAS reactive material being deposited using the precursor, note 0023, figures 1-2). Gorman ‘095 teaches that the precursor can be partially oxidized during deposition (0023), so the material would condense with alumina (CMAS reactive material) present.  Additionally, it is described as to how in situ oxidation of the metal (aluminum) can be provided by heating in an oxidizing (high PO2) atmosphere, including air (note 0024), and it is also described that there can be heating of the TBC during deposition (note 0022). As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gorman ‘883 in view of Brosnan to also provide heating in an oxidizing atmosphere (environment) during application to help oxidize the precursor during deposition as suggested by Gorman ‘095 to efficiently provide oxidation during the deposition as well as after, since Gorman ‘883 and Brosnan would indicate heating to oxidize to alumina, Brosnan indicates how room air pressure can be provided during infiltration after vacuum during imfiltration, and Gorman ‘095 indicates that a precursor can be partially oxidized to alumina during deposition, and further notes heating during deposition, and notes a way to provide oxidizing is to provide a heating and oxidizing atmosphere, and therefore such an atmosphere would be desirable to give oxidizing during deposition.  As to the atmosphere/environment being “oxygen enriched”, this would have been at least obvious as the more oxygen present, the more the desired oxidizing atmosphere would be present.  

Claims 1, 2, 7 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Gorman et al (US 2008/0113095, hereinafter Gorman ‘095).
Claim 1: Gorman ‘095 teaches a method of manufacturing a part with a CMAS (calcia, magnesia, alumina, silica reactive compound, so understood to equate to calcium-magnesium-aluminosilicate, note 0004, and noting the materials applied would also be CMAS-resistant as claimed) resistant thermal coating, including providing a part body having a surface, forming a thermal barrier coating (TBC) on the surface (note abstract, figures 1-2, 0016-0019), providing a precursor of a CMAS reactive material (note 0021-0023), and depositing the CMAS reactive material on the TBC layer using the precursor (note 0022-0024, where alumina is formed as part of overall deposition process, and as well, aluminum precursor material can be oxidized during application giving at least some CMAS reactive material being deposited using the precursor, note 0023, figures 1-2).  As to providing a plurality of precipitations of at most, 10 microns in size, Gorman ‘095 indicates a discontinuous layer can be provided (so a plurality of precipitations condense from the EBPVD or thermal spraying, for example) (note 0020, 0023), where there is also infiltration of the voids/gaps (abstract, 0022, for example), and where thickness of individual layers of application can be 2-15 microns (note 0023), and thus is would be suggested to optimize the amount of discontinuous nature and precipitation size in the range as to allow infiltrations and thickness desired, and such optimization would give precipitations in the claimed size range.
Claim 2: the precursor can be a metal (aluminum) containing material (as simply aluminum or aluminum alloy), and the CMAS reactive material can be alumina (note 0021-0023).
Claim 7: the TBC layer is formed with a plurality of voids within the TBC layer (figure 2, 0019, 0021 note gaps 34, for example), and CMAS reactive material is condensed into at least some of the voids (note abstract, 0023, note vapor deposition such as EBPVD, PVD and with infiltration, so there would be condensation).
Claim 9: the TBC layer includes a zirconia based ceramic that is doped with at least one oxide of a rare earth material (yttria or also Scandia) (note 0018). 
Claim 10: the CMAS reactive material can be deposited by thermal spray processes such as low pressure plasma spraying to deposit the CMAS reactive material on the TBC layer (note 0023), where since thermal spraying, such as low pressure plasma spraying, would be provided, it would be understood that a thermal sprayer (such as a plasma spraying device) must be provided to provide the actual thermal spraying and the precursor would have to be provided to this device so that it can be sprayed.
Claim 11: the CMAS reactive material can be deposited by EBPVD or PVD, for example, which would be understood to include creating a vapor from the precursor (since vapor depositing processes) which would then flow to the TBC to be deposited thereon, since the vapor has to pass to the substrate (here the TBC) to deposit on the substrate (note 0023).
Claim 12: As to providing the part body with the TBC layer in an oxygen enriched environment and depositing the CMAS reactive material within this environment to condense the CMAS reactive material as an oxide on the TBC layer, Gorman ‘095 teaches that the precursor can be partially oxidized during deposition (0023), so the material would condense with alumina (CMAS reactive material) present.  Additionally, it is described as to how in situ oxidation of the metal (aluminum) can be provided by heating in an oxidizing (high PO2) atmosphere, including air (note 0024), and it is also described that there can be heating of the TBC during deposition (note 0022). As a result, it would have been suggested that to provide the oxidation of precursor during deposition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gorman ‘095 to specifically provide the deposition in an oxidizing atmosphere (environment) that is also heated to provide the desired partial oxidation during deposition, since Gorman ‘095 indicates that the precursor metal can be partially oxidized during deposition, and further notes heating during deposition, and notes a way to provide oxidizing of metal is to provide a heating and oxidizing atmosphere, and therefore such an atmosphere would be desirable to give oxidizing during deposition.  As to the atmosphere/environment being “oxygen enriched”, this would have been at least obvious as the more oxygen present, the more the desired oxidizing atmosphere would be present.  
Claim 13: As to providing the part body with the TBC in a heated environment and depositing the CMAS reactive material within the heated environment to condense the CMAS reactive material on the TBC layer, Gorman ‘095 teaches that the precursor can be partially oxidized during deposition (0023), so the material would condense with alumina (CMAS reactive material) present.  Additionally, it is described  that there can be heating of the TBC during deposition (note 0022). As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gorman ‘095 to specifically provide the deposition in an heated environment to provide the desired heating during deposition, since Gorman ‘095 indicates that the TBC can be heated during deposition, and so to provide a heating environment would have been at least obvious as a way to provide heating during deposition.  

Double Patenting
The provisional rejection of claim 1-2 and 10 on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-8, 10-16 and 20 of copending Application No. 15/635,999 (hereinafter ‘999) (reference application) is withdrawn due to the amendment of July 5, 2022 changing the scope of the claims.

The provisional rejection of claim 1-2 and 10 on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16/657,303 (hereinafter ‘303) (reference application) is withdrawn due to the amendment of July 5, 2022 changing the scope of the claims.

Response to Arguments
Applicant's arguments filed July 5, 2022 have been fully considered but they are not persuasive. 
(A) Note the adjustment to the rejections due to the amendments to the claims.
(B) As to the rejections using Gorman ‘883 as the primary reference, applicant argues that Gorman ‘883 does not disclose the plurality of precipitations with a size as claimed, as in provides a coating or film. 
The Examiner has reviewed these arguments, however, the rejection is maintained.  Gorman ‘883 also provides that the coating liquid can contain fine alumina particles (note oo24), so in the broad sense of condensing and precipitation, the fine particles will condense (for example, the alumina will be relatively more concentrated in the coating material as the liquid is removed, so alumina more of the coating) and precipitate out (the solid form of the alumina will come from the coating liquid, even though originally solid, there is still a solution from of the coating liquid from which the particles come) with the drying and removal of the solvent onto the substrate.
(C) As to the rejections using Groman ‘095 as the primary reference, applicant argues that Gorman ‘095 provides a film to a TBC in significantly higher quantities that those in claims 1 and 18 of the present application, and no teaching or suggestion to provide the amounts claimed. 
The Examiner has reviewed these arguments, however, the rejection is maintained.  Gorman ‘095 refers to a metal film thickness of 2-15 microns in 0023.  However, Gorman ‘095 indicates a discontinuous layer can be provided (so a plurality of precipitations condense from the EBPVD or thermal spraying, for example) (note 0020, 0023), where there is also infiltration of the voids/gaps (abstract, 0022, for example), and where thickness of individual layers of application can be 2-15 microns (note 0023) (and even the deposit 36 can be 3-20 microns in thickness) and thus is would be suggested to optimize the amount of discontinuous nature and precipitation size in the range as to allow infiltrations and thickness desired, and such optimization would give precipitations in the claimed size range.  Note that 2-15 microns (or 3-20 microns) would overlap the range of 10 microns or less claimed for the particle size, and 2 or 3 microns, for example, would be well within the range.  Furthermore, as the coating can be discontinuous, the application can be as precipitation.  Thus, it is not hindsight to use amounts that would overlap with what is claimed and optimize to within the claimed range. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413. The examiner can normally be reached M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718